Two orders of the Supreme Court, Queens County, both dated March 14, 1968, affirmed. No opinion. Order of the same court dated December 7, 1967 affirmed insofar as, on reargument, it adhered to the determination made by order dated December 5, 1967. No opinion. Appeal from so much of said order of December 7, 1967 as granted reargument dismissed. Appellant was not aggrieved from that part of the order. Appeal from order of said court dated December 5, 1967 dismissed as academic. The brder was superseded by the order of December 7, 1967. Beldoek, P. J., Christ, Martuscello, Brennan and Benjamin, JJ., concur.